48 F.3d 1215NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Jesse Antonio BENNS, Jr., Petitioner-Appellant,v.R.L. MATTHEWS, Warden, Leavenworth Federal Penitentiary;Terry Campbell, Sheriff, Leavenworth County Jail, Kansas;Detective Castagnetti, Sheriff, Baltimore County Sheriff'sDepartment;  Joseph P. Sacchet, Warden, MarylandCorrectional Training Center;  Attorney General of the Stateof Maryland, Respondents-Appellees.
No. 94-6908.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1995.Decided March 6, 1995.

Jesse Anthonio Benns, Jr., Appellant pro se.
John Edward Beverungen, Miles & Stockbridge, Towson, MD;  Stanley J. Schapiro, County Attorney's Office, Towson, MD;  John Joseph Curran, Jr., Attorney General, Tarra DeShields-Minnis, Office of the Attorney General of Maryland, Baltimore, MD, for Appellees.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on substantially the reasoning of the district court.*  Benns v. Matthews, No. CA-93-313 (D. Md. July 26, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 It is not entirely clear from the record whether Appellant has in fact exhausted state remedies.  Even if he has exhausted, however, his claim that his extradition was improper is not cognizable in an action bought under 28 U.S.C. Sec. 2254.  See Frisbie v. Collins, 342 U.S. 519, 522 (1952);  Harris v. South Carolina, 642 F.2d 71, 73 (4th Cir.1981)